February 12, 2010 VIA EDGAR The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-8629 Subject:Nationwide Life Insurance Company Registration of Deferred Variable Annuity Contracts on Form N-4 offered through Nationwide Variable Account II Ladies and Gentlemen: On behalf of Nationwide Life insurance Company (“Nationwide”) and its Nationwide Variable Account II (the “Variable Account”), we are fling an original registration statement on Form N-4 for the purpose of registering Individual Flexible Premium Deferred Variable Annuity Contracts to be offered through the Variable Account. This filing is being made electronically via EDGAR in accordance with Regulation S-T. A copy of an original power of attorney document authorizing certain persons to execute the registration statement and amendments thereto, on behalf of Nationwide and the Variable Account, is attached to the registration statement as Exhibit 99.An original power of attorney is on file with Nationwide.Nationwide will maintain manually executed copies of the registration statement.Financial statements and exhibits not filed herein will be filed by subsequent amendment. The Individual Flexible Premium Deferred Variable Annuity Contracts described in the attached registration statement (the “Contracts”) are similar to other individual flexible premium deferred variable annuity contracts that Nationwide currently offers.One distinction from Nationwide’s currently offered products lies in the Credit feature associated with the Contracts.The Contracts apply a 5% Credit to all purchase payments made to the contract during the first contract year.The Credits are subject to recapture only upon the contract owner exercising his or her free-look right.Another distinction from Nationwide’s currently offered products is the fact that the Mortality and Expense Risk Charge associated with the Contracts starts out at 1.65% for the first 7 contract years, then falls to 1.30% thereafter. Since it can be argued that the recapture procedure described in the Contracts falls outside of Nationwide’s current recapture relief ((Nationwide Life Insurance Company, et al., 1940 Act Rel. Nos. 26349 (Feb. 9, 2004) (notice) and 26382 (Mar. 11, 2004) (order); Nationwide Life
